J-E01001-18


                           2018 PA Super 232

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                         OF
                                                    PENNSYLVANIA
                       Appellee

                  v.

CHARLES HOWARD MANUEL

                       Appellant                 No. 1048 MDA 2015


       Appeal from the Judgment of Sentence entered June 3, 2015
              In the Court of Common Pleas of York County
            Criminal Division at No: CP-67-CR-0007220-2014




COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                         OF
                                                    PENNSYLVANIA
                       Appellee

                  v.

TIMOTHY A. MANUEL

                       Appellant                 No. 1152 MDA 2015


       Appeal from the Judgment of Sentence entered July 1, 2015
              In the Court of Common Pleas of York County
           Criminal Division at No: CP-67-CR-0007222-2014


BEFORE: BENDER, P.J.E., PANELLA, J., SHOGAN, J., LAZARUS, J., OLSON,
        J., STABILE, J., DUBOW, J., KUNSELMAN, J., and MURRAY, J.

DISSENTING OPINION BY STABILE, J.:              FILED AUGUST 23, 2018
J-E01001-18


      In this appeal from Appellant’s judgment of sentence, the sole issue

before this Court is whether the trial court erred in denying Appellant’s motion

to suppress. The Majority finds error based on its examination of the affidavit

of probable cause. Because I believe the Majority did not properly apply this

Court’s standard of review, and also believe the Majority improperly relied

upon case law pre-dating Illinois v. Gates, 462 U.S. 213 (1983), and

Commonwealth v. Gray, 503 A.2d 921 (Pa. 1985), I respectfully dissent.

      To put the issue before this Court in context, it is helpful to put the

process of issuing a warrant and a review of that issuance in general terms.

Simply stated, an affiant presents a sworn affidavit to the issuing authority,

in this case, a magisterial district judge (“MDJ”). The MDJ uses a common

sense approach to determine whether the information within the affidavit

establishes a fair probability that evidence of a crime will be found in a certain

location.

      When the search authorized by the warrant results in the securing of

evidence of a crime, an aggrieved person can seek suppression of that

evidence. Giving deference to the issuing authority, the suppression court

assesses whether the MDJ had a substantial basis for concluding that probable

cause existed for issuance of the warrant. If the suppression court denies

suppression, this Court on appeal likewise affords deference to the issuing

authority. It is not the suppression court’s or this Court’s role to stand in the




                                      -2-
J-E01001-18


shoes of the issuing authority and make a de novo determination as to

issuance of the warrant.

        Starting from the initial step of seeking a warrant, the application must

be supported by a written affidavit that complies with Pa.R.Crim.P. 206

(Contents of Application for Search Warrant).1              In accordance with

Pa.R.Crim.P. 203(B) (Requirements for Issuance):

____________________________________________


1   Rule 206 provides, in relevant part:

        Each application for a search warrant shall be supported by written
        affidavit(s) signed and sworn to or affirmed before an issuing
        authority, which affidavit(s) shall:

        (1) state the name and department, agency, or address of the
        affiant;

        (2) identify specifically the items or property to be searched for
        and seized;

        (3) name or describe with particularity the person or place to be
        searched;

        (4) identify the owner, occupant, or possessor of the place to be
        searched;

        (5) specify or describe the crime which has been or is being
        committed; [and]

        (6) set forth specifically the facts and circumstances which form
        the basis for the affiant’s conclusion that there is probable cause
        to believe that the items or property identified are evidence or the
        fruit of a crime, or are contraband, or are expected to be otherwise
        unlawfully possessed or subject to seizure, and that these items
        or property are or are expected to be located on the particular
        person or at the particular place described[.]




                                           -3-
J-E01001-18


       No search warrant shall issue but upon probable cause supported
       by one or more affidavits sworn to before the issuing authority in
       person or using advanced communication technology. The issuing
       authority, in determining whether probable cause has been
       established, may not consider any evidence outside the affidavits.

Pa.R.Crim.P. 203(B).

       “Probable cause exists where the facts and circumstances within the

affiant’s knowledge and of which he has reasonably trustworthy information

are sufficient in themselves to warrant a man of reasonable caution in the

belief that a search should be conducted.” Commonwealth v. Leed, ___

A.3d ___, 2018 WL 2452659, at *5 (Pa. June 1, 2018) (quoting

Commonwealth v. Johnson, 42 A.3d 1017, 1031 (Pa. 2012) (internal

quotation marks and citation omitted)).

       Examining the initial steps of issuing the warrant and the duty of the

reviewing court, our Supreme Court has explained:

       It is well-established that a magistrate may not consider any
       evidence outside of the affidavit to determine whether probable
       cause exists to support a search warrant. See Pa.R.Crim.P.
       203(B). This Court has held “[b]efore an issuing authority may
       issue a constitutionally valid search warrant, he or she must be
       furnished with information sufficient to persuade a reasonable
       person that probable cause exists to conduct a search . . .” and
       such information “must be viewed in a common sense,
       nontechnical,      ungrudging       and    positive     manner.”
       Commonwealth v. Baker, 532 Pa. 121, 615 A.2d 23, 25 (1992).
       The United States Supreme Court has stated:

          The task of the issuing magistrate is simply to make a
          practical common-sense decision whether, given all the
____________________________________________


Pa.R.Crim.P. 206.


                                           -4-
J-E01001-18


         circumstances set forth in the affidavit before him, . . . there
         is a fair probability that contraband or evidence of a crime
         will be found in a particular place. And the duty of a
         reviewing court is simply to ensure that the magistrate had
         a “substantial basis for . . . [concluding]” that probable
         cause existed.

      Illinois v. Gates, 462 U.S. 213, 238–39, 103 S.Ct. 2317, 76
      L.Ed.2d 527 (1983) (quoting Jones v. United States, 362 U.S.
      257, 271, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960)). Furthermore,
      probable cause is based on probability, not a prima facie case of
      criminal activity; deference should be afforded the magistrate’s
      finding of probable cause.

Commonwealth v. Housman, 986 A.2d 822, 843 (Pa. 2009).

      In Commonwealth v. Ryerson, 817 A.2d 510 (Pa. Super. 2003),

this Court reiterated:

      Our standard of review for an appeal denying a motion to suppress
      is well settled.

         In reviewing the decision of a suppression court, we must
         ascertain whether the record supports the factual findings
         of the suppression court and then determine the
         reasonableness of the inferences and legal conclusions
         drawn therefrom. We will consider only the evidence of the
         Commonwealth and that defense evidence which remains
         uncontradicted when read in the context of the entire
         record.

Id. at 513 (quoting Commonwealth v. Johnson, 734 A.2d 864, 869 (Pa.

Super. 1999)). Further,

      [i]n reviewing an issuing authority’s decision to issue a warrant, a
      suppression court must affirm unless the issuing authority had no
      substantial basis for its decision. On appeal, [the appellate court]
      affirms the decision of the suppression court unless it commits an
      error of law or makes a factual finding without record support.




                                      -5-
J-E01001-18


Commonwealth v. Lyons, 79 A.3d 1053, 1064 (Pa. 2013) (citing

Commonwealth v. Johnson, 42 A.3d 10017, 1031 (Pa. 2012) and

Commonwealth v. Briggs, 12 A.3d 291, 320 (Pa. 2011)).

      The Majority states that we are “reviewing the magistrate’s decision to

issue [a search] warrant.” Majority Op. at 5. The Majority suggests that “our

duty is ‘to ensure that the magistrate had a substantial basis for concluding

that probable cause existed. In so doing, the reviewing court must accord

deference to the issuing authority’s probable cause determination, and must

view the information offered to establish probable cause in a common-sense,

non-technical manner.’” Id. (quoting Commonwealth v. Torres, 764 A.2d

532 (Pa. 2001)).     However, after correctly quoting Torres, the Majority

ignores the directive to accord deference to the authority’s probable cause

determination and instead embarks on what amounts to a de novo review of

the MDJ’s issuance of the warrant.

      This Court, like the suppression court, accords deference to the MDJ’s

finding of probable cause. See Commonwealth v. Rapak, 138 A.3d 666,

671 (Pa. Super. 2016) (citation omitted). However, “after-the-fact scrutiny

by courts of the sufficiency of an affidavit should not take the form of de novo

review. A magistrate’s determination of probable cause should be paid great

deference by reviewing courts.”      Gates, 462 U.S. at 236 (quotations and

citation omitted). See also Leeds, 2018 WL 2452659, at *6 (“a magistrate’s

probable cause determination should receive deference from the reviewing


                                      -6-
J-E01001-18


courts.    In keeping with the Fourth Amendment’s strong preference for

warrants, ‘courts should not invalidate . . . warrants by interpreting affidavits

in a hyper[-]technical, rather than a commonsense, manner.’”) (quoting

Gates, 462 U.S. at 236).         Again, the suppression court must affirm unless

the issuing authority lacked any substantial basis for its decision and this Court

must affirm unless the suppression court committed error of law or made a

factual finding without record support. Lyons, 79 A.3d at 1064.

       According to the affidavit of probable cause, the CI in this case provided

information to the police that in the previous 72 hours he 2 had been inside

Appellants’ home and witnessed the growing of multiple marijuana plants,

marijuana packaged for sale, and marijuana growing accessories such as

growing tools, soil, a humidifier and a grow tent.          This was first-hand

information from a CI who was present and witnessed the criminal activity for

which Appellants were charged and convicted. This was not an anonymous

source, but rather a CI who previously provided reliable information to the

police that led to a felony arrest. This was information that led the police to

believe, based upon training and experience, that the premises were being

used to grow, store, package, and prepare marijuana for the purpose of

street-level sales.




____________________________________________


2The gender of the CI is unknown. As the Majority does, we shall refer to the
CI with male pronouns.

                                           -7-
J-E01001-18


      Probable cause for the issuance of a search warrant exists when there

is a fair probability evidence of a crime will be found in a particular place.

Lyons, 79 A.3d at 1064. Viewing the totality of the circumstances here, the

issuing authority determined those facts established a fair probability that

evidence of a crime would be found in the premises to be searched.

      The facts notwithstanding, the Majority nonetheless insists that to

establish probable cause, the police still must independently corroborate the

CI’s report of criminal activity.    Our case law no longer supports such a

mechanical application of a test for probable cause, especially where the

informant’s   information   is   based   upon   personal   observation.      See

Commonwealth v. Clark, 28 A.2d 1284, 1287-88 (Pa. 2011).                  Giving

deference to the issuing authority’s determination, it is my opinion that the

affidavit of probable cause supported issuance of a warrant by a neutral and

detached MDJ who found there was a fair probability evidence of a crime would

be found at Appellants’ residence.

      In Clark, our Supreme Court provided an overview of the evolution of

the probable cause standard.

      Prior to 1983, in order to establish probable cause for the issuance
      of a search warrant based on information received from a
      confidential informant, an affidavit of probable cause had to
      satisfy a two-part test [, the Augilar-Spinelli test]. The test
      required the affiant to set forth 1) the basis of the informant’s
      knowledge; and 2) facts sufficient to establish an informant’s
      veracity or reliability. Spinelli v. United States, 393 U.S. 410,
      89 S.Ct. 584, 21 L.Ed.2d 637 (1969); Aguilar v. Texas, 378 U.S.
      108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964). In 1983, the U.S.
      Supreme Court abandoned this “two-part” test and adopted a

                                      -8-
J-E01001-18


       “totality of the circumstances” test. Illinois v. Gates, 462 U.S.
       213, 233, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983).[3] The Court
       held that the Aguilar-Spinelli factors were no longer rigid,
       independent requirements that had to be satisfied, but instead,
       were merely relevant factors among the totality of circumstances
       necessary to show probable cause.” Id.

Id. at 1286-87 (emphasis added) (footnote omitted). Under Gates, “probable

cause is a fluid concept that turns on the assessment of probabilities in factual

contexts that are ‘not readily, or even usefully, reduced to a neat set of legal

rules.’” Id. at 1287-88; see also Rapak, 138 A.3d at 671. A totality of the

circumstances analysis “permits a balanced assessment of relative weights of

all the various indicia of reliability or unreliability of an informant’s tip.” Clark,

28 A.3d at 1288. Accordingly, “a CI’s veracity and basis of knowledge are but

factors among the totality of circumstances” to be considered. Id. Therefore,

post-Gates, “an informant’s tip may constitute probable cause where police

independently corroborate the tip, or where the informant has provided

accurate information of criminal activity in the past, or where the informant

himself participated in the criminal activity.” Id. (citations omitted) (emphasis

in original). An affidavit of probable cause is reviewed “in its entirety, giving

significance to each piece of information and balancing the relative weights of

all the various indicia of reliability (and unreliability) attending the tip.”

Commonwealth v. Wallace, 42 A.3d 1040, 1048-49 (Pa. 2012) (quoting

Massachusetts v. Upton, 466 U.S. 727, 732 (1984)). Therefore,


____________________________________________


3Our Supreme Court adopted the Gates standard in Commonwealth v.
Gray, 503 A.2d 921, 926 (Pa. 1985).

                                           -9-
J-E01001-18


      [i]f, for example, a particular informant is known for the unusual
      reliability of his predictions of certain types of criminal activities in
      the locality, his failure, in a particular case, to thoroughly set forth
      the basis of his knowledge surely should not serve as an absolute
      bar to a finding of probable cause based on his tip. Likewise, if an
      unquestionably honest citizen comes forward with a report of
      criminal activity—which if fabricated would subject him to criminal
      liability—we have found rigorous scrutiny of the basis of his
      knowledge unnecessary. Conversely, even if we entertain
      some doubt as to an informant’s motives, his explicit and
      detailed description of alleged wrongdoing, along with a
      statement that the event was observed firsthand, entitles
      his tip to greater weight than might otherwise be the case.

Id. at 1051 (emphasis added) (quoting Gates, 462 U.S. at 233-34 (citations

and footnote omitted in original)).

      The fluidity of the totality of the circumstances test under Gates does

not hamstring an issuing authority from finding probable cause to issue a

search warrant by insisting upon rigid criteria. Rather, an issuing authority

may find that probable cause exists for a search warrant based upon whatever

is presented in an affidavit of probable cause, so long as what is presented

contains sufficient indicia of reliability to demonstrate there is a fair probability

that contraband or evidence of a crime will be found in a particular place. See

Lyons, 79 A.3d at 1065.           Corroboration of a confidential informant’s

information, although very useful, is no longer always required to satisfy the

dictates of probable cause. See Commonwealth v. Jones, 668 A.2d 114,

117 (Pa. 1995). “The suppression or exclusion of evidence is a ‘most extreme

remedy’ that can be justified only when it is necessary to vindicate

fundamental rights or to correct or deter police abuse.” Commonwealth v.


                                       - 10 -
J-E01001-18


Huntington, 924 A.2d 1252, 1259 (Pa. Super. 2007) (citing Commonwealth

v. Dennis, 618 A.2d 972, 981 (Pa. Super. 1992)).

      To illustrate, in Jones, a post-Gates plurality decision, the defendant

was charged with drug offenses.    Jones, 668 A.2d at 116. He filed a motion

to suppress evidence obtained pursuant to a search warrant. Id. As here,

the defendant alleged that the affidavit supporting probable cause contained

no corroboration to ensure its reliability. Id. The affidavit of probable cause

related that the police had information from a confidential informant who

personally observed the selling of drugs upon the searched premises, the

informant observed drug abusers coming and going from the premises from

3 p.m. to late evening, and the informant observed paraphernalia used to

prepare powder cocaine into crack cocaine inside the premises.       Id.   The

informant provided reliable information in the past leading to the arrest and

conviction of one person and the arrest of two other individuals whose cases

were still pending in court. Id. at 117. Rejecting the defendant’s argument

that the affidavit of probable cause required corroboration, the Supreme Court

emphasized that it is the totality of the circumstances test to be employed and

that this test does not require corroboration in every situation. Id. at 117-

18. “[R]equir[ing] corroboration in every situation would be contrary to the

purpose of the totality of circumstances test: allowing a flexible, common

sense approach to all circumstances of an affidavit.”    Id. at 117 (citations

omitted). The Court found “that the information provided by the informant


                                    - 11 -
J-E01001-18


was not rumor or speculation, but was based upon direct, personal

observation.” Id. Therefore, the Court held the affidavit provided a sufficient

basis of knowledge and no corroboration was required. Id. at 117-18.

      Here, as in Jones, the information provided by the CI was based upon

the CI’s personal observation of criminal activity within and upon Appellants’

premises reported to police within 72 hours of his observation.               Prior

information provided by this CI allowed the police to make a felony arrest. In

concluding that the issued warrant lacked probable cause, the Majority entirely

ignores the CI’s first-hand observation of criminal activity that perhaps is the

most significant feature of the affidavit establishing probable cause in this

case. Further, the Majority does not discuss or give any credence to the affiant

officer’s expertise, which lent support to finding that Appellants’ use of the

premises was typical of a stash house for drug activity and street-level sales.

      The Majority concludes that the CI’s reliability was not established

because he had provided only one tip leading to one still-pending prosecution.

However, as the Majority recognizes, our law does not establish any talismanic

number of prior instances of reporting reliable information to support probable

cause. Majority Op. at 12 (citing Clark, 28 A.3d at 1292). Nor does our law

require that the reliable information given in the past has resulted in

convictions, as opposed to arrests.       It is well-settled “that prior arrests

attributed to information supplied by the informant need not result in

convictions to establish the credibility of the informant or the reliability of his


                                      - 12 -
J-E01001-18


information.”   Commonwealth v. White, 457 A.2d 537, 539 (Pa. Super.

1983) (citations omitted). “[T]here is no logical reason for mandating that all

information lead to convictions before reliability is established.” Id. (quoting

Commonwealth v. Archer, 352 A.2d 483, 486 (Pa. Super. 1975)). See also

Huntington, 924 A.2d at 1255 (“In assessing an informant’s reliability, a

presumption exists that the information is trustworthy when it has been

provided by an identified witness”) (citation omitted); Commonwealth v.

Hayward, 756 A.2d 23, 36 (Pa. Super. 2000) (“Identified citizens who

report their observations of criminal activity to police are assumed to be

trustworthy in the absence of special circumstances.”) (quoting In the

Interest of S.D., 633 A.2d 172, 174 n.1 (Pa. Super. 1993) (emphasis in

original)). Cf. Commonwealth v. Gindlesperger, 706 A.2d 1216, 1226 (Pa.

Super. 1997) (see Majority Op. at 11-12) (no probable cause for issuance of

warrant based on statement in affidavit “that the informant’s prior information

‘will lead’ to arrests, rather than stating the customary ‘has in the past resulted

in’ arrests or convictions.”).     Unlike the CI in Gindlesperger, whose

information “will lead” to arrests, the reliability of the CI here was established

by the fact he was not an anonymous source and prior information provided

by him had already led to a felony arrest.

      In my opinion, the Majority’s analysis also improperly focuses upon what

is not in the affidavit as opposed to what is contained in the affidavit to support

probable cause. As noted above, the Majority ignores entirely the weight and


                                      - 13 -
J-E01001-18


significance the issuing authority placed upon the CI’s first-hand information

contained in the affidavit and instead faults the police for not taking every

opportunity to pursue “any meaningful follow-up” corroboration prior to

preparing the affidavit of probable cause. Majority Op. at 12.

      Again, the police must support a request for a search warrant with an

affidavit of probable cause. See Pa.R.Crim.P. 206. “The police have probable

cause when the facts and circumstances within the officer’s knowledge are

sufficient to warrant a person of reasonable caution in the belief that an

offense has been or is being committed.” Commonwealth v. Harvard, 64

A.3d 690, 697 (Pa. Super. 2013) (quoting Commonwealth v. Hernandez,

935 A.2d 1275, 1284 (Pa. 2007)). Once presented with a request by police

for a search warrant, the issuing authority makes a practical, common sense

determination whether, based on the affidavit, there is a fair probability

evidence will be found in a particular place. Id. Employing the totality of the

circumstances test as outlined in Gates and adopted by our Supreme Court

in Gray, a balanced assessment of the indicia of reliability of an informant’s

tip can be made. See Gates, 462 U.S. at 238-39; Gray, 503 A.2d at 926.

“A magistrate's finding of probable cause must be based on facts described

within the four corners of the affidavit[,] and our scope of review of a

suppression court's ruling is confined primarily to questions of law." Harvard,

64 A.3d at 696 (quoting Commonwealth v. Smith, 784 A.2d 182, 184 (Pa.

Super. 2001) (citation omitted)).


                                    - 14 -
J-E01001-18


      As explained above, a reviewing court does “not conduct a de novo

review of the issuing authority’s probable cause determination, but [] simply

determines whether or not there is substantial evidence in the record

supporting the decision to issue the warrant.”     Torres, 764 A.2d at 540.

Nevertheless, the Majority improperly conducts a de novo review of the

information contained within the affidavit of probable cause.     The Majority

concludes that the police should have corroborated, or are required to

corroborate substantially, the information in the affidavit of probable cause.

      Here, the police were possessed of first-hand information from a reliable

CI suggesting to them—based upon their training and experience—that

evidence of criminal activity would be found upon Appellants’ premises. Short

of some suggestion that this CI was lying, the MDJ had no reason to doubt

that the eyewitness information from this CI, who previously provided reliable

information to police, was both credible and reliable. While more information

is no doubt better than less, the determination of probable cause is to be

based upon what is contained in the four corners of the affidavit and not

denied upon what else may have been submitted in support of an application.

Therefore, to the extent the Majority bases its decision upon what does not

appear in the affidavit of probable cause, as opposed to what is contained

therein, the Majority, in my opinion, has strayed from our standard of review.

      Our standard of review merely requires that we determine if the record

supports the suppression court’s findings and if that court properly applied the


                                     - 15 -
J-E01001-18


law to the facts. Ryerson, 817 A.2d at 513. Viewing all information contained

within the affidavit of probable cause in a common-sense, non-technical

manner, the MDJ was justified in believing that there was a fair probability

that contraband or evidence of a crime would be found upon the premises. As

a reviewing court, I would conclude the suppression court did not commit legal

error in finding the MDJ had a substantial basis upon which to issue this search

warrant. Therefore, this Court should affirm. Lyons, 79 A.3d at 1064.

      In its opinion, the Majority suggests Commonwealth v. Chatman, 418

A.2d 582 (Pa. Super. 1980), supports its analysis and conclusions. Majority

Op. at 14. I find the Majority’s reliance on Chatman misplaced and of no

precedential value. The decision in Chatman holds no precedential value, as

the decision was issued by an evenly divided en banc court that serves only

to affirm the result in the trial court. See Commonwealth v. Mosley, 114

A.3d 1072, 1082 n.11 (Pa. Super. 2015) (citing Commonwealth v. James,

427 A.2d 148 (Pa. 1981) (“when a judgment of sentence is affirmed by an

equally divided court . . . no precedent is established and the holding is not

binding on other cases.”).    Moreover, Chatman was decided prior to our

Supreme Court’s 1985 Gray decision adopting Gates and its totality of the

circumstances test while discarding the Aguilar-Spinelli test upon which

Chatman relies. The issue in Chatman focused exclusively on the second

prong of the now discarded Aguilar-Spinelli test that required specific

findings on an informant’s credibility or reliability.   Chatman, 418 A.2d at


                                     - 16 -
J-E01001-18


584.     This Court evenly split on whether there was sufficient indicia of

reliability to satisfy the now discarded Aguilar-Spinelli test.     Id. at 585.

        In the end, despite acknowledging throughout the opinion that the

determination of whether probable cause has been established depends on

the totality of the circumstances, the Majority merely pays lip service to this

standard. Indeed, insisting on the insufficiency of the information addressing

the informant’s reliability or the lack of independent corroboration by police

as reasons for reversing the suppression court, the Majority de facto reverted

to the Aguilar-Spinelli test, which has been long abandoned by our courts.4

        Properly applying our standard of review exposes the flaws in the

Majority’s finding of suppression court error. Here, the MDJ issued a warrant

based on the report of first-hand knowledge from the CI coupled with the

officer’s experience. Together they established a fair probability that evidence

of a crime would be found at Appellants’ residence. As explained above, the

“task of an issuing authority is simply to make a practical, commonsense


____________________________________________


4   In his dissent in Wallace, Justice McCaffery noted:

        In Clark, we rejected the conclusion of the lower courts that the
        affidavit was infirm because it contained no express statement
        quantifying the informant’s reliability or basis of knowledge, and
        stated that ‘[b]oth lower courts failed to look at the information
        as a whole, but examined and considered individual factors in a
        mechanical fashion, effectively nullifying the mandate to assess
        the totality of the circumstances.’

Wallace, 42 A.3d at 1056 (McCaffery, J. dissenting) (citing Clark, 28 A.3d at
1289).

                                          - 17 -
J-E01001-18


decision whether . . . there is a fair probability that contraband or evidence of

a crime will be found in a particular place.” Harvard, 64 A.3d at 697 (quoting

Torres, 764 A.2d at 537).      The suppression court then denied Appellants’

motion to suppress, properly according deference to the MDJ’s probable cause

determination and finding the MDJ had a substantial basis for concluding

probable cause existed. See id. (citing Torres, 764 A.2d at 537-38). It then

became incumbent on this Court to ascertain whether the record supports the

suppression court’s findings and to determine the reasonableness of the

inferences and legal conclusions drawn therefrom. Ryerson, 817 A.2d at 513.

Because this case turns on allegations of legal error, it is our charge to

determine if the suppression court properly applied the law to the facts. Id.

      Under our standard of review, we may reverse the suppression court’s

decision only if it “commits error of law or makes a factual finding without

record support.” Lyons, 79 A.3d at 1064. Finding neither, I would affirm the

suppression court’s order. Therefore, I dissent.


      Judge Shogan, Judge Olson and Judge Murray join this Dissenting

Opinion.




                                     - 18 -